 

Exhibit 10.1

 

SEVENTH AMENDED AND RESTATED

 

TENET 2001 DEFERRED

 

COMPENSATION

 

PLAN

 

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED
TENET 2001 DEFERRED COMPENSATION PLAN

 

Table of Contents

 

 

 

 

Page

 

 

 

 

ARTICLE I - PREAMBLE AND PURPOSE

 

1

1.1

Preamble

 

1

1.2

Purpose

 

1

 

 

 

 

ARTICLE II - DEFINITIONS AND CONSTRUCTION

 

2

2.1

Definitions

 

2

2.2

Construction

 

9

 

 

 

 

ARTICLE III - PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

10

3.1

Eligibility and Participation

 

10

3.2

Forfeitability of Benefits

 

11

 

 

 

 

ARTICLE IV - DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING AND INVESTMENT
CREDITING RATES

 

12

4.1

Deferral

 

12

4.2

Company Contributions

 

14

4.3

Accounting for Deferred Compensation

 

15

4.4

Investment Crediting Rates

 

16

 

 

 

 

ARTICLE V - DISTRIBUTION OF BENEFITS – PRE-2005 ACCOUNTS

 

19

5.1

General Rules

 

19

5.2

Distributions Resulting from Termination

 

19

5.3

Scheduled In-Service Withdrawals

 

20

5.4

Non-Scheduled Withdrawals

 

20

5.5

Financial Necessity Distributions

 

21

5.6

Elective Distributions

 

22

5.7

Death of a Participant

 

22

5.8

Disability of a Participant

 

22

5.9

Change of Control

 

22

5.10

Withholding

 

23

5.11

Suspension of Benefits

 

23

 

 

 

 

ARTICLE VI - DISTRIBUTION OF BENEFITS – POST-2004 ACCOUNTS

 

24

6.1

Termination Distribution Election

 

24

6.2

Termination Distributions to Key Employees

 

25

6.3

Scheduled In-Service Withdrawals

 

26

6.4

Unforeseeable Emergency

 

26

6.5

Death of a Participant

 

26

6.6

Withholding

 

26

6.7

Impact of Reemployment on Benefits

 

27

 

 

 

 

ARTICLE VII - PAYMENT LIMITATIONS

 

28

7.1

Spousal Claims

 

28

7.2

Legal Disability

 

30

 

i

--------------------------------------------------------------------------------


 

7.3

Assignment

 

30

 

 

 

 

ARTICLE VIII - FUNDING

 

32

8.1

Funding

 

32

8.2

Creditor Status

 

32

 

 

 

 

ARTICLE IX - ADMINISTRATION

 

33

9.1

The PAC

 

33

9.2

Powers of PAC

 

33

9.3

Appointment of Plan Administrator

 

33

9.4

Duties of Plan Administrator

 

33

9.5

Indemnification of PAC and Plan Administrator

 

34

9.6

Claims for Benefits

 

35

9.7

Arbitration

 

36

9.8

Receipt and Release of Necessary Information

 

36

9.9

Overpayment and Underpayment of Benefits

 

37

 

 

 

 

ARTICLE X - OTHER BENEFIT PLANS OF THE COMPANY

 

38

10.1

Other Plans

 

38

 

 

 

 

ARTICLE XI - AMENDMENT AND TERMINATION OF THE PLAN

 

39

11.1

Continuation

 

39

11.2

Amendment of Plan

 

39

11.3

Termination of Plan

 

39

11.4

Termination of Affiliate’s Participation

 

39

 

 

 

 

ARTICLE XII - MISCELLANEOUS

 

40

12.1

No Reduction of Employer Rights

 

40

12.2

Provisions Binding

 

40

 

 

 

 

EXHIBIT A

 

42

 

ii

--------------------------------------------------------------------------------


 

SEVENTH AMENDED AND RESTATED
TENET 2001 DEFERRED COMPENSATION PLAN

 

ARTICLE I
PREAMBLE AND PURPOSE

 

1.1                               Preamble. This Seventh Amended and Restated
Tenet 2001 Deferred Compensation Plan (the “Plan”) of Tenet Healthcare
Corporation (the “Company”), amends and restates the Tenet 2001 Deferred
Compensation Plan adopted by the Compensation Committee (the “Committee”) on
October 10, 2000 as amended and restated by the Committee on July 22, 2003,
October 8, 2002, December 4, 2001, July 24, 2001,  May 22, 2001 and
September 10, 2003 as subsequently amended by the Committee effective April 1,
2004. The Plan is intended to permit the Company and its participating
Affiliates, as defined herein (collectively, the “Employer”), to attract and
retain a select group of management or highly compensated employees and
Directors, as defined herein.

 

Effective as of December 5, 1995, the Company adopted the Tenet Executive
Deferred Compensation and Supplemental Savings Plan (as the same has been
amended from time to time, the “Supplemental Plan”). Effective as of January 31,
2001, the Company transferred to this Plan amounts held for the benefit of
certain participants in the Supplemental Plan, other than those balances held
for the benefit of physician-employees who participate in the Supplemental Plan
and participants who are in pay-out status as of December 31, 2000, under the
Supplemental Plan. Effective as of December 31, 2002, the Committee authorized
the merger of the Supplemental Plan into this Plan.

 

Effective as of January 1, 2006, the Company adopted the Tenet 2006 Deferred
Compensation Plan (the “2006 DCP”) to replace this Plan. Consequently, no
additional deferrals or contributions will be made to the Plan after
December 31, 2005. This amendment and restatement of the Plan is intended to
amend the Plan to comply with the provisions of section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) with respect to compensation and
bonus deferrals and employer contributions made on and after January 1, 2005.
Compensation and bonus deferrals and employer contributions made to the Plan
prior to January 1, 2005 were fully vested as of December 31, 2004 and are
exempt from the requirements of section 409A of the Code.

 

The Employer may adopt one or more trusts to serve as a possible source of funds
for the payment of benefits under this Plan.

 

1.2                               Purpose. Through this Plan, the Employer
intends to permit the deferral of compensation and to provide additional
benefits to Directors and a select group of management or highly compensated
employees of the Employer. Accordingly, it is intended that this Plan will not
constitute a “qualified plan” subject to the limitations of section 401(a) of
the Code, nor will it constitute a “funded plan,” for purposes of such
requirements. It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Act, the
funding requirements of Part 3 of Title I of the Act, and the fiduciary
requirements of Part 4 of Title I of the Act by reason of the exclusions
afforded plans that are unfunded and maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

 

--------------------------------------------------------------------------------

End of Article I

 

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS AND CONSTRUCTION

 

2.1                               Definitions. When a word or phrase appears in
this Plan with the initial letter capitalized, and the word or phrase does not
commence a sentence, the word or phrase will generally be a term defined in this
Section 2.1. The following words and phrases with the initial letter capitalized
will have the meaning set forth in this Section 2.1, unless a different meaning
is required by the context in which the word or phrase is used.

 

(a)                                  “Account”  means one or more of the
bookkeeping accounts maintained by the Company or its agent on behalf of a
Participant, as described in more detail in Section 4.4. Separate bookkeeping
Accounts will be maintained with respect to a Participant’s Pre-2005 Deferrals
and Post-2004 Deferrals and such Accounts will be referred to respectively as
the “Pre-2005 Account” and the “Post-2004 Account.”

 

(b)                                  “Act”  means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

 

(c)                                  “Affiliate”  means a corporation that is a
member of a controlled group of corporations (as defined in section 414(b) of
the Code) that includes the Company, any trade or business (whether or not
incorporated) that is in common control (as defined in section 414(c) of the
Code) with the Company, or any entity that is a member of the same affiliated
service group (as defined in section 414(m) of the Code) as the Company.

 

(d)                                  “Alternate Payee”  means any spouse, former
spouse, child, or other dependent of a Participant who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.

 

(e)                                  “Annual Incentive Plan Award”  means the
amount payable to an Employee each year, if any, under the Company’s Annual
Incentive Plan, as the same may be amended, restated, modified, renewed or
replaced from time to time.

 

(f)                                    “Basic Deferral”  means the Compensation
deferral made by a Participant described in Section 4.1(a).

 

(g)                                 “Beneficiary”  means the person designated
by the Participant to receive a distribution of his benefits under the Plan upon
the death of the Participant. If the Participant is married, his spouse will be
his Beneficiary, unless his spouse consents in writing to the designation of an
alternate Beneficiary. In the event that a Participant fails to designate a
Beneficiary, or if the Participant’s Beneficiary does not survive the
Participant, the Participant’s Beneficiary will be his surviving spouse, if any,
or if the Participant does not have a surviving spouse, his estate. The term
“Beneficiary” also will mean a Participant’s spouse or former spouse who is
entitled to all or a portion of a Participant’s benefit pursuant to Section 7.1.

 

(h)                                 “Board”  means the Board of Directors of the
Company.

 

2

--------------------------------------------------------------------------------


 

(i)                                    “Bonus”  means (i) a bonus paid to a
Participant in the form of an Annual Incentive Plan Award, (ii) an annual bonus
payment to a Participant pursuant to an employment or similar agreement or
(iii) any other bonus payment designated by the PAC as an eligible bonus under
the Plan.

 

(j)                                    “Bonus Deferral”  means the Bonus
deferral made by a Participant described in Section 4.1(b). A Participant
may also defer a portion of his Bonus as a Supplemental Deferral as described in
Section 4.1(c).

 

(k)                                “Change of Control”  of the Company will be
deemed to have occurred if either (i) any person, as such term is used in
sections 13(c) and 14(d)(2) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), is or becomes the beneficial owner, directly or
indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
or (ii) individuals who, as of August 1, 2000, constitute the Board of the
Company (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board at any time; provided, however, that (a) any individual
who becomes a director of the Company subsequent to August 1, 2000, whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of directors then comprising the Incumbent
Board will be deemed to have been a member of the Incumbent Board, and (b) no
individual who is elected initially (after August 1, 2000) as a director as a
result of an actual or threatened election contest, as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act or any other
actual or threatened solicitations of proxies or consent by or on behalf of any
person other than the Incumbent Board will be deemed to have been a member of
the Incumbent Board.

 

(l)                                    “Code”  means the Internal Revenue Code
of 1986, as amended from time to time.

 

(m)                              “Company”  means Tenet Healthcare Corporation.

 

(n)                                 “Compensation”  means base salaries,
commissions, and certain other amounts of cash compensation payable to the
Participant during the Plan Year. Compensation will exclude cash bonuses,
foreign service pay, hardship withdrawal allowances and any other pay intended
to reimburse the Employee for the higher cost of living outside the United
States, Annual Incentive Plan Awards, automobile allowances, ExecuPlan payments,
housing allowances, relocation payments, deemed income, income payable under
stock incentive plans, Christmas gifts, insurance premiums, and other imputed
income, pensions, retirement benefits, and contributions to and payments from
the 401(k) Plan and this Plan or any other nonqualified retirement plan
maintained by the Employer. The term “Compensation” for Directors will mean any
cash compensation from retainers, meeting fees and committee fees paid during
the Plan Year.

 

(o)                                  “Compensation Committee”  means the
Compensation Committee of the Board, which has the authority to amend and
terminate the Plan as provided in Article XI. The Compensation Committee also
will be responsible for determining the amount of the Discretionary
Contribution, if any, to be made by the Employer.

 

3

--------------------------------------------------------------------------------


 

(p)                                  “Compensation and Bonus Deferrals”  means
the Basic Deferrals, Bonus Deferrals, Supplemental Deferrals and/or
Discretionary Deferrals described in Section 4.1 of the Plan.

 

(q)                                  “Covered Person”  means a covered employee
within the meaning of section 162(m)(3) of the Code or an Employee designated as
a Covered Person by the Compensation Committee.

 

(r)                                  “Director”  means a member of the Board who
is not an Employee.

 

(s)                                  “Disability”  means the total and permanent
incapacity of a Participant, due to physical impairment or mental incompetence,
to perform the usual duties of his employment with the Employer. Disability will
be determined by the Plan Administrator on the basis of (i) evidence that the
Participant has become entitled to receive benefits from an Employer sponsored
long-term disability plan, or in the case of a Director, a long-term disability
plan that covers such Director, or (ii) evidence that the Participant has become
entitled to receive primary benefits as a disabled employee under the Social
Security Act in effect on such date of Disability.

 

(t)                                    “Discretionary Contribution”  means the
contribution made by the Employer on behalf of a Participant as described in
Section 4.2(b).

 

(u)                                 “Discretionary Deferral”  means the
Compensation deferral described in Section 4.1(d) made by a Participant.

 

(v)                                   “DRO”  means a domestic relations order
that is a judgment, decree, or order (including one that approves a property
settlement agreement) that relates to the provision of child support, alimony
payments or marital property rights to a spouse, former spouse, child or other
dependent of a Participant and is rendered under a state (within the meaning of
section 7701(a)(10) of the Code) domestic relations law (including a community
property law) and that:

 

(i)                                     Creates or recognizes the existence of
an Alternate Payee’s right to, or assigns to an Alternate Payee the right to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan;

 

(ii)                                  Does not require the Plan to provide any
type or form of benefit, or any option, not otherwise provided under the Plan;

 

(iii)                               Does not require the Plan to provide
increased benefits (determined on the basis of actuarial value);

 

(iv)                              Does not require the payment of benefits to an
Alternate Payee that are required to be paid to another Alternate Payee under
another order previously determined to be a DRO; and

 

(v)                                 Clearly specifies: the name and last known
mailing address of the Participant and of each Alternate Payee covered by the
DRO; the amount or percentage of the Participant’s benefits to be paid by the
Plan to each such Alternate Payee, or the manner in which such amount or
percentage is to be determined; the number of payments or payment periods to
which such order applies; and that it is applicable with respect to this Plan.

 

4

--------------------------------------------------------------------------------


 

(w)                                “Effective Date”  means January 1, 2005
except as provided otherwise herein.

 

(x)                                  “Election Form”  means the written forms
provided by the PAC or the Plan Administrator pursuant to which the Participant
consents to participation in the Plan and makes elections with respect to
deferrals, requested investment crediting rates and distributions hereunder.
Such Participant consent and elections may be done either in writing or on-line
through an electronic signature.

 

(y)                                  “Eligible Person”  means (i) each Employee
who is eligible for a Bonus as defined in Section 2.1(i) for the applicable Plan
Year, (ii) each Director, and (iii) all aviation personnel who are Employees and
are designated as captains. In addition, the term “Eligible Person” will include
any Employee designated as an Eligible Person by the PAC. As provided in
Section 3.1, the PAC may at any time, in its sole and absolute discretion, limit
the classification of Employees who are eligible to participate in the Plan for
a Plan Year and/or may modify or terminate an Eligible Person’s participation in
the Plan without the need for an amendment to the Plan.

 

(z)                                  “Emergency”  means a Foreseeable Emergency
or Unforeseeable Emergency that makes a Participant eligible for a Financial
Necessity Distribution with respect to his Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals and/or Discretionary Deferrals credited to his Pre-2005
Account under Section 5.5.

 

(aa)                            “Employee”  means each select member of
management or highly compensated employee receiving remuneration, or who is
entitled to remuneration, for services rendered to the Employer, in the legal
relationship of employer and employee.’

 

(bb)                            “Employer”  means the Company and each Affiliate
which has adopted the Plan as a participating employer. An Affiliate
may evidence its adoption of the Plan either by a formal action of its governing
body or by commencing deferrals and taking other administrative actions with
respect to this Plan on behalf of its employees. An entity will cease to be a
participating employer as of the date such entity ceases to be an Affiliate.

 

(cc)                            “Fair Market Value”  means the closing price of
a share of Stock on the New York Stock Exchange on the date as of which fair
market value is to be determined.

 

(dd)                            “Five Percent Owner”  means any person who owns
(or is considered as owning within the meaning of section 318 of the Code) more
than five percent (5%) of the outstanding stock of the Company or an Affiliate
or stock possessing more than five percent (5%) of the total combined voting
power of all stock of the Company or an Affiliate. The rules of sections 414(b),
(c) and (m) of the Code will not apply for purposes of applying these ownership
rules. Thus, this ownership test will be applied separately with respect to the
Company and each Affiliate.

 

(ee)                            “Foreseeable Emergency”  means, with respect to
a Participant’s Basic Deferrals, Bonus Deferrals and/or Discretionary Deferrals
credited to his Pre-2005 Account, a severe financial hardship to the Participant
resulting from an event that, although foreseeable, is outside the Participant’s
control, as determined by the Plan Administrator in its sole and absolute
discretion. Such potentially foreseeable but uncontrollable events include the
following:

 

5

--------------------------------------------------------------------------------


 

(i)                                     expenses for medical care described in
section 213(d) of the Code incurred by the Participant, the Participant’s
spouse, or any dependents of the Participant (as defined in section 152 of the
Code) or necessary for those persons to obtain medical care described in
section 213(d) of the Code; and

 

(ii)                                  such other events deemed by the Plan
Administrator, in its sole and absolute discretion, to constitute a Foreseeable
Emergency.

 

(ff)                                “401(k) Plan”  means the Tenet Healthcare
Corporation 401(k) Retirement Savings Plan, as such plan may be amended,
restated, modified, renewed or replaced from time to time.

 

(gg)                          “JOBs Act”  means the American Jobs Creation Act
of 2004 and any regulations or rulings issued thereunder. The provisions of the
Plan with respect to Post-2004 Deferrals will be construed and administered in a
manner that enables the Plan to comply with the provisions of the JOBs Act.
Pre-2005 Deferrals under the Plan were fully vested as of December 31, 2004 and,
as such, are not subject to the provisions of the JOBs Act.

 

(hh)                          “Key Employee”  means any Employee or former
Employee (including any deceased Employee) who at any time during the Plan Year
was:

 

(i)                                     an officer of the Company or an
Affiliate having compensation within the meaning of section 415(c) of the Code
of greater than one hundred thirty thousand dollars ($130,000) (as adjusted
under section 416(i)(1) of the Code for Plan Years beginning after December 31,
2002) (such limit is one hundred thirty-five thousand dollars ($135,000) for
2005);

 

(ii)                                  a Five Percent Owner; or

 

(iii)                               a One Percent Owner having compensation
within the meaning of section 415(c) of the Code of more than one hundred fifty
thousand dollars ($150,000).

 

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an Employee or former Employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Affiliate will be treated as a separate employer (i.e., the controlled group
rules of sections 414(b), (c), (m) and (o) of the Code will not apply).
Conversely, for purposes of determining whether the one hundred thirty thousand
dollar ($130,000) adjusted limit on compensation is met under the officer test
described in Section 2.1(hh)(i), compensation from the Company and all
Affiliates will be taken into account (i.e., the controlled group rules of
sections

 

6

--------------------------------------------------------------------------------


 

414(b), (c), (m) and (o) of the Code will apply). Further, in determining who is
an officer under the officer test described in Section 2.1(hh)(i), no more than
fifty (50) employees of the Company or its Affiliates (i.e., the controlled
group rules of sections 414(b), (c), (m) and (o) of the Code will apply) will be
treated as officers. If the number of officers exceeds fifty (50), the
determination of which Employees or former Employees are officers will be
determined based on who had the largest annual compensation from the Company and
Affiliates for the Plan Year.

 

(ii)                                “Matching Contribution”  means the
contribution made by the Employer pursuant to Section 4.2(a) on behalf of a
Participant who makes Supplemental Deferrals to the Plan as described in
Section 4.1(c).

 

(jj)                                “Non-Scheduled Withdrawal”  means an
election by a Participant in accordance with Section 5.4 to receive a withdrawal
of amounts from his Pre-2005 Account prior to the time at which such Participant
otherwise would be entitled to such amounts.

 

(kk)                        “One Percent Owner”  means any person who would be
described as a Five Percent Owner if “one percent (1%)” were substituted for
“five percent (5%)” each place where it appears therein.

 

(ll)                                “Open Enrollment Period”  means the period
prior to the beginning of the Plan Year during which an Eligible Person may make
his elections concerning Compensation Deferrals pursuant to Article IV.

 

(mm)                    “PAC”  means the Pension Administration Committee of the
Company established by the Compensation Committee of the Board, and whose
members have been appointed by such Compensation Committee. The PAC will have
the responsibility to administer the Plan and make final determinations
regarding claims for benefits, as described in Article IX.

 

(nn)                          “Participant”  means each Eligible Person who has
been designated for participation in this Plan and each Employee or former
Employee (or Director or former Director) whose participation in this Plan has
not terminated.

 

(oo)                            “Plan”  means the Seventh Amended and Restated
Tenet 2001 Deferred Compensation Plan as set forth herein and as the same may be
amended from time to time.

 

(pp)                            “Plan Administrator”  means the individual or
entity appointed by the PAC to handle the day-to-day administration of the Plan,
including but not limited to determining a Participant’s eligibility for
benefits and the amount of such benefits and complying with all applicable
reporting and disclosure obligations imposed on the Plan. If the PAC does not
appoint an individual or entity as Plan Administrator, the PAC will serve as the
Plan Administrator.

 

(qq)                            “Plan Year”  means the fiscal year of this Plan,
which will commence on January 1 each year and end on December 31 of such year.

 

(rr)                            “Post-2004 Deferrals”  means Compensation and
Bonus Deferrals and Employer contributions made with respect to a Participant
under the Plan on and after January 1, 2005, which are subject to the provisions
of the JOBs Act and section 409A of the Code. It is contemplated that Post-2004
Deferrals and any

 

7

--------------------------------------------------------------------------------


 

associated Matching Contributions will be transferred to and administered under
the 2006 DCP.

 

(ss)                            “Pre-2005 Deferrals”  means Compensation and
Bonus Deferrals and Employer contributions made with respect to a Participant
under the Plan prior to January 1, 2005, which are not subject to the provisions
of the JOBs Act and section 409A of the Code.

 

(tt)                                “Scheduled In-Service Withdrawal”  means a
distribution elected by the Participant pursuant to Section 4.1 or Section 4.2
for an in-service withdrawal of amounts of Basic Deferrals and/or Bonus
Deferrals made in a given Plan Year, and earnings or losses attributable
thereto, as set forth on the Election Form for such Plan Year

 

(uu)                          “Scheduled Withdrawal Date”  means the
distribution date elected by the Participant for a Scheduled In-Service
Withdrawal. With respect to Basic Deferrals and Bonus Deferrals made prior to
the Effective Date, a Scheduled In-Service Withdrawal Date means the
distribution date elected by the Participant with respect to such deferrals in
his Election Form for the applicable Plan Year.

 

(vv)                              “Special Enrollment Period”  means the thirty
(30) day period after an Employee is employed by the Employer (or a Director is
elected to the Board) and advised of his eligibility to participate in the Plan
during which the Eligible Person may make his elections to defer Compensation
and Bonus earned after such election pursuant to Article IV. The Plan
Administrator may also designate certain periods as Special Enrollment Periods
to the extent permitted under section 409A of the Code.

 

(ww)                        “Stock”  means the common stock, par value $0.075
per share, of the Company.

 

(xx)                            “Stock Unit”  means a non-voting,
non-transferable unit of measurement that is deemed for bookkeeping and
distribution purposes only to represent one (1) outstanding share of Stock.

 

(yy)                            “Supplemental Deferral”  means the Compensation
and/or Bonus Deferral described in Section 4.1(c).

 

(zz)                            “Supplemental Plan”  will have the meaning set
forth in Section 1.1 of this Plan.

 

(aaa)                      “Termination of Employment”  means (i) with respect
to an Employee, the date that such Employee ceases performing services for the
Employer and its Affiliates in the capacity of an employee and (ii) with respect
to a Director, the date that such Director ceases to provide services to the
Company as a member of the Board. An Employee who transfers employment from an
Employer to an Affiliate, regardless of whether such Affiliate has adopted the
Plan as a participating employer, will not incur a Termination of Employment. A
Participant who experiences a “qualifying termination” under the Tenet Executive
Severance Protection Plan (the “TESPP”) will incur a Termination of Employment
under the Plan and such an Employee will be ineligible to make Compensation and
Bonus Deferrals under the Plan during his severance period under the TESPP
(i.e., will be ineligible for future participation in the Plan as an active
Employee).

 

8

--------------------------------------------------------------------------------


 

(bbb)                      “Trustee”  means the individual or entity appointed
to serve as trustee of any trust established as a possible source of funds for
the payment of benefits under this Plan as provided in Section 8.1.

 

(ccc)                      “2006 DCP”  means the Tenet 2006 Deferred
Compensation Plan which is effective January 1, 2006.

 

(ddd)                      “Unforeseeable Emergency”  means, with respect to a
Participant’s Post-2004 Deferrals, (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, his spouse
or his dependent (as defined under section 152(a) of the Code), (ii) a loss of
the Participant’s property due to casualty, or (iii) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, as determined by the Plan Administrator in its sole and
absolute discretion in accordance with the requirements of section 409A of the
Code. An Unforseeable Emergency with respect to a Participant’s Basic Deferrals,
Bonus Deferrals, Supplemental Deferrals and/or Discretionary Deferrals credited
to his Pre-2005 Account means a severe financial hardship to the Participant
resulting from (A) a sudden and unexpected illness or accident of the
Participant or one of the Participant’s dependents (as defined under
section 152(a) of the Code), (B) loss of the Participant’s property due to
casualty, or (C) such other similar extraordinary and unforeseeable
circumstances arising as a result of an unforeseeable event or events beyond the
control of the Participant, as determined by the Plan Administrator in its sole
and absolute discretion.

 

2.2                               Construction. If any provision of this Plan is
determined to be for any reason invalid or unenforceable, the remaining
provisions of this Plan will continue in full force and effect. All of the
provisions of this Plan will be construed and enforced in accordance with the
laws of the State of Texas and will be administered according to the laws of
such state, except as otherwise required by the Act, the Code or other
applicable federal law. The term “delivered to the PAC or Plan Administrator,”
as used in this Plan, will include delivery to a person or persons designated by
the PAC or Plan Administrator, as applicable, for the disbursement and the
receipt of administrative forms. Delivery will be deemed to have occurred only
when the form or other communication is actually received. Headings and
subheadings are for the purpose of reference only and are not to be considered
in the construction of this Plan. The pronouns “he,” “him” and “his” used in the
Plan will also refer to similar pronouns of the female gender unless otherwise
qualified by the context.

 

--------------------------------------------------------------------------------

End of Article II

 

9

--------------------------------------------------------------------------------


 

ARTICLE III
PARTICIPATION AND FORFEITABILITY OF BENEFITS

 

3.1                               Eligibility and Participation.

 

(a)                                  Determination of Eligibility. It is
intended that eligibility to participate in the Plan will be limited to Eligible
Persons, as determined by the PAC, in its sole and absolute discretion. During
the Open Enrollment Period, each Eligible Person will be contacted and informed
that he may elect to defer portions of his Compensation and/or Bonus and will be
provided with an Election Form, investment crediting rate preference designation
and such other forms as the PAC or the Plan Administrator will determine. An
Eligible Person will become a Participant by completing all required forms and
making a deferral election during an Open Enrollment Period pursuant to
Section 4.1. Eligibility to become a Participant for any Plan Year will not
entitle an Eligible Person to continue as an active Participant for any
subsequent Plan Year.

 

(b)                                  Limits on Eligibility. The PAC may at any
time, in its sole and absolute discretion, limit the classification of Employees
eligible to participate in the Plan and/or may limit or terminate an Eligible
Person’s participation in the Plan. Any action taken by the PAC that limits the
classification of Employees eligible to participate in the Plan or that modifies
or terminates an Eligible Person’s participation in the Plan will be set forth
in Exhibit A attached hereto. Exhibit A may be modified from time to time
without a formal amendment to the Plan, in which case a revised Exhibit A will
be attached hereto.

 

(c)                                  Eligibility on Initial Employment. If an
Eligible Person is employed or elected to the Board during the Plan Year and
designated by the PAC to be a Participant for such year, such Eligible Person
may elect to participate during the Special Enrollment Period for the remainder
of such Plan Year, by completing all required forms and making a deferral
election pursuant to Section 4.1. Designation as a Participant for the Plan Year
in which he is employed or elected to the Board will not entitle the Eligible
Person to continue as an active Participant for any subsequent Plan Year.

 

(d)                                  Loss of Eligibility Status. A Participant
under this Plan who separates from employment with the Employer, or who ceases
to be a Director, will continue as an inactive Participant under this Plan until
the Participant has received payment of all amounts payable to him under this
Plan. In the event that an Eligible Person ceases active participation in the
Plan because the Eligible Person is no longer described as a Participant
pursuant to this Section 3.1, or because he ceases making deferrals of
Compensation and/or Bonuses, the Eligible Person will continue as an inactive
Participant under this Plan until he has received payment of all amounts payable
to him under this Plan.

 

10

--------------------------------------------------------------------------------


 

3.2                               Forfeitability of Benefits. Except as provided
in Section 5.4 and Section 7.1, a Participant will at all times have a
nonforfeitable right to amounts credited to his Account pursuant to Section 4.3,
subject to the distribution provisions of Article V and Article VI, as
applicable. As provided in Section 8.2, however, each Participant will be only a
general creditor of the Company and/or his Employer with respect to the payment
of any benefit under this Plan.

 

--------------------------------------------------------------------------------

End of Article III

 

11

--------------------------------------------------------------------------------


 

ARTICLE IV
DEFERRAL, COMPANY CONTRIBUTIONS, ACCOUNTING
AND INVESTMENT CREDITING RATES

 

4.1                               Deferral. An Eligible Person may become a
Participant in the Plan for the applicable Plan Year by electing during the Open
Enrollment Period to defer his Compensation and/or Bonus pursuant to the terms
of this Section 4.1 on an Election Form. Such Election Form will be submitted to
the Plan Administrator by the date specified by the Plan Administrator and will
be effective with respect to deferral elections with the first paycheck dated on
or after the next following January 1. In the case of an Eligible Person who is
employed or elected to the Board during the Plan Year, the Election Form will be
entered into within the Special Enrollment Period and submitted to the Plan
Administrator by the date specified by the Plan Administrator and the specified
deferral elections will only be effective with respect to Compensation and/or
Bonuses earned after the date such Election Form is received by the Plan
Administrator.

 

A Participant’s Election Form will only be effective with respect to a single
Plan Year and will be irrevocable for the duration of such Plan Year. Effective
January 1, 2006, no additional Compensation or Bonus Deferrals or Employer
contributions may be made under the Plan.

 

Prior to the Effective Date, a Participant could specify on each Election Form,
the method in which Compensation and/or Bonuses deferred under the Plan prior to
January 1, 2005 would be paid (i.e., in either a lump sum or, in certain
instances as described herein, in equal monthly installments over a period of
not less than one year nor more than 15 years). If the Participant, during the
Open Enrollment Period, elected a different method of payment on a subsequent
Election Form with respect to Compensation and Bonus deferred prior to the
Effective Date, such form of payment election superseded any prior payment
elections made on an earlier Election Form, provided such election had been in
effect for twelve (12) months. Compensation and Bonus Deferrals made under the
Plan prior to the Effective Date, will be subject to the distribution provisions
of Article V.

 

Four types of deferrals may be made under the Plan on and after the Effective
Date and such deferrals will be subject to the distribution provisions of
Article VI:

 

(a)                                  Basic Deferral. Each Eligible Person
may elect to defer a stated dollar amount, or designated full percentage, of
Compensation to the Plan up to a maximum percentage of seventy five percent
(75%) (one hundred percent (100%) for Directors) of the Eligible Person’s
Compensation for the applicable Plan Year until either (i) the Participant’s
Termination of Employment or (ii) a future year in which the Participant is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Compensation would have otherwise been paid (i.e., as a Scheduled
In-Service Withdrawal subject to the provisions of Section 6.3).

 

The Employer will not make any Matching Contributions with respect to any Basic
Deferrals made to the Plan.

 

(b)                                  Bonus Deferral. Each Eligible Person
may elect to defer a stated dollar amount, or designated full percentage, of his
Bonus to the Plan up to a maximum percentage of one hundred percent (100%)
(ninety seven percent (97%) if a

 

12

--------------------------------------------------------------------------------


 

Supplemental Deferral is elected pursuant to Section 4.1(c)) of the Employee’s
Bonus for the applicable Plan Year until either (i) the Eligible Person’s
Termination of Employment or (ii) a future year in which the Eligible Person is
still employed by the Employer (or providing services as a member of the Board)
and that is at least two (2) calendar years after the end of the Plan Year in
which the Bonus would have otherwise been paid (i.e., as a Scheduled In-Service
Withdrawal subject to the provisions of Section 6.3).

 

Bonus Deferrals generally will be made in the form of cash; provided, however,
that if the Company modifies the Annual Incentive Plan to provide for the
payment of awards in Stock, Bonus Deferrals may be made in the form of Stock.
Any Bonus Deferrals made in the form of Stock will be converted to Stock Units,
based on the number of shares so deferred, credited to the Stock Unit Account
and distributed to the Participant at the time specified herein in an equivalent
number of whole shares of Stock as provided in Section 4.4(b).

 

The Employer will not make any Matching Contributions with respect to any Bonus
Deferrals made to the Plan.

 

(c)                                  Supplemental Deferral. Each Eligible Person
may elect to make Supplemental Deferrals to the Plan on and after the Effective
Date payable upon Termination of Employment (i.e., Scheduled In-Service
Withdrawals are not available with respect to Supplemental Deferrals) in
accordance with the following provisions of this Section 4.1(c).

 

(i)                                     Statutory Limits. Each Eligible Person
who is also a participant in the 401(k) Plan may elect to automatically have
three percent (3%) of his Compensation deferred under the Plan when he reaches
any of the following statutory limitations under the 401(k) Plan:  (A) the
limitation on Compensation under section 401(a)(17) of the Code, as such limit
is adjusted for cost of living increases, (B) the limitation imposed on elective
deferrals under section 402(g) of the Code, as such limit is adjusted for cost
of living increases, (C) the limitations on contributions and benefits under
section 415 of the Code, or (D) the limitations on contributions imposed by the
401(k) Plan administrator in order to satisfy the limitations on contributions
under sections 401(k) and 401(m) of the Code. The ability to make Supplemental
Deferrals under this Section 4.1(c)(i) will not be impacted by the Participant’s
eligibility to make “catch-up contributions” under the 401(k) Plan. However, a
Participant who makes a Supplemental Deferral under this Section 4.1(c)(i) will
not be permitted to modify his 401(k) Plan deferral elections during the Plan
Year in which such Supplemental Deferral election is in effect.

 

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.2.

 

(ii)                                  Bonus. Each Eligible Person who is also a
participant in the 401(k) Plan may elect to automatically have three percent
(3%) of his Bonus deferred under the Plan as a Supplemental Deferral whether or
not the Eligible Person has reached the statutory limitations under the 401(k)
Plan described in Section 4.1(c)(i). This Supplemental Deferral will be applied
to that portion of the Eligible Person’s Bonus in excess of that deferred as

 

13

--------------------------------------------------------------------------------


 

a Bonus Deferral under Section 4.1(b). For example, if the Eligible Person
elects to defer fifty percent (50%) of his Bonus under Section 4.1(b) and also
elects to make a Supplemental Deferral under this Section 4.1(c), fifty percent
(50%) of the Eligible Person’s Bonus will be deferred under Section 4.1(b) and
three percent (3%) of the Eligible Person’s Bonus will be deferred under this
Section 4.1(c).

 

The Employer will make Matching Contributions with respect to Supplemental
Deferrals made to the Plan as provided in Section 4.2.

 

(d)                                  Discretionary Deferral. The PAC
may authorize an Eligible Person to defer a stated dollar amount, or designated
full percentage, of Compensation to the Plan as a Discretionary Deferral. The
PAC, in its sole and absolute discretion, may limit the amount or percentage of
Compensation an Eligible Person may defer to the Plan as a Discretionary
Deferral and may prohibit Scheduled In-Service Withdrawals with respect to such
Discretionary Deferral. The Employer will not make any Matching Contributions
pursuant to Section 4.2(a) with respect to any Discretionary Deferrals, but
may elect to make a Discretionary Contribution to the Plan with respect to such
Discretionary Deferrals in the form of a discretionary matching contribution as
described in Section 4.2(b).

 

4.2                               Company Contributions.

 

(a)                                  Matching Contribution. The Employer will
make a Matching Contribution to the Plan each Plan Year beginning on and after
the Effective Date on behalf of each Participant who makes a Supplemental
Deferral to the Plan for such Plan Year. Such Matching Contribution will equal
one hundred percent (100%) of the Participant’s Supplemental Deferrals for such
Plan Year. Matching Contributions and earnings and losses thereon will be
distributed upon the Participant’s Termination of Employment in the manner
elected by the Participant (or deemed elected by the Participant) upon his
initial enrollment in the Plan as provided in Section 6.1. Matching
Contributions made to the Plan prior to the Effective Date will be subject to
the distribution provisions of Article V.

 

(b)                                  Discretionary Contribution. The Employer
may elect to make a Discretionary Contribution to a Participant’s Account on or
after the Effective Date in such amount, and at such time, as will be determined
by the Compensation Committee. Any such Discretionary Contribution made by the
Employer, plus earnings and losses thereon, will be paid to the Participant upon
his Termination of Employment with the Employer in the manner elected by the
Participant (or deemed elected by the Participant) upon his initial enrollment
in the Plan as provided in Section 6.1. If a Participant who is a Covered Person
receives a Discretionary Contribution prior to the Effective Date, that
Participant shall not be permitted to receive that Discretionary Contribution
until such Participant’s employment with the Employer is terminated; provided,
however, that if such Participant has elected to receive a distribution of his
Pre-2005 Account upon the occurrence of a Change of Control and a Change of
Control occurs, such Participant shall be entitled to receive such Change of
Control distribution in accordance with Section 5.9 of this Plan. In all other
respects, Discretionary Contributions made to the Plan prior to the Effective
Date will be subject to the distribution provisions of Article V.

 

14

--------------------------------------------------------------------------------


 

4.3                               Accounting for Deferred Compensation.

 

(a)                                  Cash Account. If a Participant has made an
election to defer his Compensation and/or Bonus pursuant to Section 4.1 and has
made a request for amounts deferred to be invested pursuant to Section 4.4(a),
the Company may, in its sole and absolute discretion, establish and maintain a
cash Account for the Participant under this Plan. Each cash Account will be
adjusted at least quarterly to reflect the Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals, Matching Contributions and
Discretionary Contributions credited thereto, earnings or losses credited
thereon, and any payment or withdrawal of such Basic Deferrals, Bonus Deferrals,
Supplemental Deferrals, Discretionary Deferrals and, Matching Contributions and
Discretionary Contributions pursuant to Article VI. The amounts of Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, Discretionary Deferrals and
Matching Contributions will be credited to the Participant’s cash Account within
five (5) business days of the date on which such Compensation and/or Bonus would
have been paid to the Participant had the Participant not elected to defer such
amount pursuant to the terms and provisions of the Plan. Any Discretionary
Contributions will be credited to each Participant’s cash Account at such times
as determined by the Compensation Committee. A separate cash Account will be
established for each Participant with respect to his Pre-2005 Deferrals and
Post-2004 Deferrals and adjustments to the Pre-2005 Account will be made in
substantially the same manner as described above. Further, in the sole and
absolute discretion of the Plan Administrator, additional cash Accounts may be
established for each Participant to facilitate record-keeping convenience and
accuracy. Each such cash Account will be credited and adjusted as provided in
this Plan.

 

(b)                                  Stock Unit Account. If a Participant has
made an election to defer his Compensation and/or Bonus pursuant to Section 4.1
and has made a request for such deferrals to be deemed invested in Stock Units
pursuant to Section 4.4(b), the Plan Administrator may, in its sole and absolute
discretion, establish and maintain a Stock Unit Account and credit the
Participant’s Stock Unit Account with a number of Stock Units determined by
dividing an amount equal to the Basic Deferrals, Bonus Deferrals, Supplemental
Deferrals, and associated Matching Contributions and Discretionary Deferrals
made as of such date by the Fair Market Value of a share of Stock on the date
such Compensation and/or Bonus otherwise would have been payable. Such Stock
Units will be credited to the Participant’s Stock Unit Account as soon as
administratively practicable after the determination of the number of Stock
Units is made pursuant to the preceding sentence.

 

If the Participant is entitled to a Discretionary Contribution pursuant to
Section 4.2 and has elected to have amounts credited to his Account to be deemed
invested in Stock Units pursuant to Section 4.5(b), the Plan Administrator may,
in its sole discretion, establish and maintain a Stock Unit Account and credit
the Participant’s Stock Unit Account with a number of Stock Units determined by
dividing an amount equal to the Discretionary Contribution made as of such date
by the Fair Market Value of a share of Stock on the date such Discretionary
Contribution would have otherwise been made. Such Stock Units will be credited
to the Participant’s Stock Unit Account as soon as administratively practicable

 

15

--------------------------------------------------------------------------------


 

after the determination of the number of Stock Units is made pursuant to the
preceding sentence.

 

Bonus Deferrals made in Stock will be credited to the Stock Unit Account as
provided in Section 4.1(b).

 

A separate Stock Unit Account or accounts will be established for each
Participant with respect to his Pre-2005 Deferrals and Post-2004 Deferrals. In
addition, in the sole and absolute discretion of the Plan Administrator,
additional Stock Unit Accounts may be established for each Participant to
facilitate record-keeping convenience and accuracy.

 

(i)                                     The Stock Units credited to a
Participant’s Stock Unit Account or accounts will be used solely as a device for
determining the number of shares of Stock eventually to be distributed to the
Participant in accordance with this Plan. The Stock Units will not be treated as
property of the Participant or as a trust fund of any kind. No Participant will
be entitled to any voting or other stockholder rights with respect to Stock
Units credited under this Plan.

 

(ii)                                  If the outstanding shares of Stock are
increased, decreased, or exchanged for a different number or kind of shares or
other securities, or if additional shares or new or different shares or other
securities are distributed with respect to such shares of Stock or other
securities, through merger, consolidation, spin-off, sale of all or
substantially all the assets of the Company, reorganization, recapitalization,
reclassification, stock dividend, stock split, reverse stock split or other
distribution with respect to such shares of Stock or other securities, an
appropriate and proportionate adjustment will be made by the Compensation
Committee in the number and kind of Stock Units credited to a Participant’s
Stock Unit Account or accounts.

 

(c)                                  Accounts Held in Trust. Amounts credited to
Participants’ Accounts may be secured by one or more trusts, as provided in
Section 8.1, but will be subject to the claims of the general creditors of each
such Participant’s Employer. Although the principal of such trust and any
earnings or losses thereon will be separate and apart from other funds of the
Employer and will be used for the purposes set forth therein, neither the
Participants nor their Beneficiaries will have any preferred claim on, or any
beneficial ownership in, any assets of the trust prior to the time such assets
are paid to the Participant or Beneficiaries as benefits and all rights created
under this Plan will be unsecured contractual rights of Plan Participants and
Beneficiaries against the Employer. Any assets held in the trust with respect to
a Participant will be subject to the claims of the general creditors of that
Participant’s Employer under federal and state law in the event of insolvency.
The assets of any trust established pursuant to this Plan will never inure to
the benefit of the Employer and the same will be held for the exclusive purpose
of providing benefits to that Employer’s Participants and their beneficiaries.

 

4.4                               Investment Crediting Rates. At the time of
making a deferral election described in Section 4.1, the Participant will
request on an Election Form the type of investment crediting rate option with
which the Participant would like the Company, in its sole and

 

16

--------------------------------------------------------------------------------


 

absolute discretion, to credit the Participant; namely, one of several
investment crediting rate options payable in cash or an investment crediting
rate option based on the performance of the price of the Company’s Stock and
payable in the Company’s Stock. Such investment crediting rate election will
apply to all Post-2004 Deferrals under the Plan, except for Bonus Deferrals made
in Stock which will automatically be credited to the Stock Unit Account as
provided in Section 4.1(b) and Section 4.2. Pre-2005 Deferrals under the Plan
will be credited based on the investment crediting rate option specified by the
Participant with respect to his Pre-2005 Account as described in this
Section 4.4.

 

(a)                                  Cash Investment Crediting Rate Options. A
Participant may request on an Election Form the type of investment in which the
Participant would like Compensation and Bonus Deferrals made on and after the
Effective Date to be deemed invested for purposes of determining the amount of
earnings to be credited or losses to be debited to his Cash Account. The
Participant will specify his preference from among the following possible
investment crediting rate options:

 

(i)                                     An annual rate of interest equal to one
percent (1%) below the prime rate of interest as quoted by Bloomberg, compounded
daily; or

 

(ii)                                  One or more benchmark mutual funds.

 

A Participant may change, on a daily basis, the investment crediting rate
preference under this Section 4.4(a) applicable to his Compensation and Bonus
Deferrals made on and after the Effective Date or to his Pre-2005 Account by
filing an election in such manner as will be determined by the PAC.
Notwithstanding any request made by a Participant, the Company, in its sole and
absolute discretion, will determine the investment rate with which to credit
amounts deferred by Participants under this Plan, provided, however, that if the
Company chooses an investment crediting rate other than the investment crediting
rate requested by the Participant, such investment crediting rate cannot be less
than (i) above.

 

(b)                                  Stock Units. A Participant may request on
an Election Form to have all or a portion of his Compensation and Bonus
Deferrals made on and after the Effective Date to be deemed invested in Stock
Units. Any request to have Compensation and Bonus Deferrals to be deemed
invested in Stock Units is irrevocable and such amounts will be distributed in
an equivalent whole number of shares of Stock pursuant to the provisions of
Article VI. Any fractional share interests will be paid in cash with the last
distribution. This same rule will apply to Compensation and Bonus Deferrals made
prior to the Effective Date which the Participant requested to be deemed
invested in Stock Units and which are distributable pursuant to Article V.

 

(c)                                  Deemed Election. In his request(s) pursuant
to this Section 4.4, the Participant may request that all or any portion of his
Pre-2005 Account and/or Post-2004 Account  (in whole percentage increments) be
deemed invested in one or more of the investment crediting rate

 

17

--------------------------------------------------------------------------------


 

preferences provided under the Plan as communicated from time to time by the
PAC. Although a Participant may express an investment crediting rate preference,
the Company will not be bound by such request. If a Participant fails to set
forth his investment crediting rate preference under this Section 4.4, he will
be deemed to have elected an annual rate of interest equal to one percent (1%)
below the prime rate of interest as quoted by Bloomberg, compounded daily. The
PAC will select from time to time, in its sole and absolute discretion, the
possible investment crediting rate options to be offered under the Plan.

 

(d)                                  Employer Contributions. Matching
Contributions to the Plan made by the Employer and allocated to a Participant’s
Post-2004 Account on and after the Effective Date pursuant to Section 4.2 will
be credited with the same investment crediting rate as the Participant’s
associated Supplemental Deferrals for the relevant Plan Year. Discretionary
Contributions, if any, made by the Employer and allocated to a Participant’s
Post-2004 Account on and after the Effective Date pursuant to Section 4.2 will
be credited with the investment crediting rate specified (or deemed specified)
by the Participant on his Election Form for the relevant Plan Year with respect
to the Participant’s Basic Deferrals and Bonus Deferrals.

 

Matching Contributions to the Plan made by the Employer prior to the Effective
Date and allocated to a Participant’s Pre-2005 Account will be credited with the
same investment crediting rate as the Participant’s associated Supplemental
Deferrals for the relevant Plan Year. Discretionary Contributions, if any, made
by the Employer prior to the Effective Date and allocated to a Participant’s
Pre-2005 Account will be credited with the investment crediting rate specified
(or deemed specified) by such Participant on his Election Form for the relevant
Plan Year with respect to the Participant’s Basic Deferrals and Bonus Deferrals.

 

A Participant will retain the right to change the investment crediting rate
applicable to Matching Contributions and Discretionary Contributions (including
those credited to his Pre-2005 Account) as provided in this Section 4.4.

 

(e)                                  Transferred Accounts. The Company retains
the right in its sole and absolute discretion to transfer Post-2004 Deferrals
under the Plan from this Plan to the 2006 DCP. In the event that the Company
determines that a transfer of a Participant’s Post-2004 Deferrals under the Plan
to the 2006 DCP is appropriate, a Participant will be permitted to express an
investment crediting rate preference with respect to such transferred amounts.
Section 6.1(d) sets forth the distribution rules that apply to a Participant who
makes Post-2004 Deferrals under the Plan and is also eligible to participate in
the 2006 DCP.

 

--------------------------------------------------------------------------------

End of Article IV

 

18

--------------------------------------------------------------------------------

 


 

ARTICLE V
DISTRIBUTION OF BENEFITS – PRE-2005 ACCOUNTS

 

5.1                               General Rules. A Participant may elect to
receive payment of Basic Deferrals and Bonus Deferrals, and earnings or losses
thereon, credited to the Participant’s Pre-2005 Account, at any of the following
times:

 

(a)                                  As soon as practicable after the
Participant’s Termination of Employment, retirement, Disability or death;

 

(b)                                 In the first January following, or in the
second January following, but not later than the second January following, the
Participant’s Termination of Employment, retirement, Disability or death; or

 

(c)                                  At a specified future date while still in
the employ of the Employer.

 

Generally, Supplemental Deferrals, Discretionary Deferrals and Employer
contributions made prior to January 1, 2005, and earnings or losses thereon, are
distributable only upon a Participant’s Termination of Employment, retirement,
Disability or death.

 

All distributions from the Participant’s Pre-2005 Account will be taxable as
ordinary income when received and subject to appropriate withholding of income
taxes. In the case of distributions in Stock, the appropriate number of shares
of Stock may be sold to satisfy such withholding obligations pursuant to
administrative procedures adopted by the Plan Administrator.

 

5.2                               Distributions Resulting from Termination. In
the case of a Participant who incurs a Termination of Employment, and has a
Pre-2005 Account balance of one hundred thousand dollars ($100,000) or less, as
determined by the Plan Administrator pursuant to administrative procedures, such
Participant will be paid the balance in his Pre-2005 Account in a lump sum in
accordance with Section 5.1. Such lump sum will be made in cash or in Stock or
in a combination thereof depending on the Participant’s investment crediting
rates as provided in Section 4.4(b).

 

A Participant who has a Pre-2005 Account balance in excess of one hundred
thousand dollars ($100,000) may elect to receive a distribution in the form of
either a lump sum, as described in the preceding paragraph, or in substantially
equal installments over a period of not less than one (1) nor more than fifteen
(15) years. Installment distributions may be made in cash or in Stock or in a
combination thereof depending on the Participant’s investment crediting rates as
provided in Section 4.4(b). To the extent that installments will be made solely
in cash, such installments will be made on a monthly basis. Installments of
Stock or installments of cash and Stock will be made on an annual basis.

 

Such Participant’s Election Form with respect to Pre-2005 Deferrals that has
been in effect for at least twelve (12) months and made during a Special
Enrollment Period or an Open Enrollment Period, as applicable, will govern the
form of distribution. In the event a Participant elects installments, such
installment payments will begin in accordance with Section 5.1(a) or 5.1(b). All
amounts held for a Participant’s or Beneficiary’s benefit will be revalued
annually based on procedures established by the Plan Administrator if paid in
installments.

 

19

--------------------------------------------------------------------------------


 

A Participant who is currently receiving installment distributions of his
Pre-2005 Account may elect to accelerate the distribution of such Account,
subject to the following conditions:

 

(a)                                  The Participant may request to accelerate
the distribution of his Pre-2005 Account in the form of either (i) a lump sum or
(ii) a shorter period of installments that will be paid or commence to be paid,
as applicable, on a future date that is no earlier than the first day of the
thirteenth (13th) month following the Plan Administrator’s receipt of the
Participant’s acceleration request; or

 

(b)                                 The Participant may request an immediate
lump sum distribution of his Pre-2005 Account at any time provided that such
distribution will be subject to a penalty equal to ten percent (10%) of the lump
sum distribution.

 

5.3                               Scheduled In-Service Withdrawals. In the case
of a Participant who, while still in the employ of the Employer, has elected a
Scheduled Withdrawal Date for distribution of his Basic Deferrals and Bonus
Deferrals made prior to January 1, 2005, and earnings or losses thereon, such
Participant will receive a lump sum payment that must occur at least two
(2) calendar years after the end of the Plan Year in which the Basic and Bonus
Deferrals occurred. A Participant may extend the Scheduled Withdrawal Date with
respect to Basic Deferrals and Bonus Deferrals made prior to January 1, 2005,
for any Plan Year, provided (i) such extension occurs at least one (1) year
before the Scheduled Withdrawal Date, (ii) such extension is for a period of not
less than two (2) years from the Scheduled Withdrawal Date, (iii) the
Participant may not extend the Scheduled Withdrawal Date more than two
(2) times, and (iv) any such extension will be effective only if consented to by
the PAC. All such lump sum distributions will be paid in the January of the year
specified on the election form.

 

If a Participant retires, incurs a Termination of Employment, incurs a
Disability or dies prior to any Scheduled Withdrawal Date, the Scheduled
In-Service Withdrawal will be disregarded and waived and the Participant’s
Pre-2005 Account balance will be distributed after the Participant’s retirement,
death, Disability or Termination of Employment in the same form of distribution
elected with respect to retirement, death, Disability or Termination of
Employment.

 

5.4                               Non-Scheduled Withdrawals. A Participant
(regardless of whether an active Employee Participant, an inactive Employee
Participant or a terminated Employee Participant) will be permitted to elect a
Non-Scheduled Withdrawal from his Pre-2005 Account, subject to the following
restrictions:

 

(a)                                  The election to take a Non-Scheduled
Withdrawal will be made by filing a form provided by the Plan Administrator or
its designee prior to the end of any calendar month.

 

(b)                                 The amount of the Non-Scheduled Withdrawal
will in all cases not exceed ninety percent (90%) of the gross amount of the
Participant’s Pre-2005 Account balance.

 

(c)                                  The amount described in
subsection (b) above will be paid in a lump sum as soon as practicable after the
end of the month in which the Non-Scheduled Withdrawal election is made.

 

20

--------------------------------------------------------------------------------


 

(d)                                 If a Participant receives a Non-Scheduled
Withdrawal from his Pre-2005 Account, the Participant will permanently forfeit
an amount equal to ten percent (10%) of the gross amount of the Non-Scheduled
Withdrawal and the Employer will have no obligation to the Participant or his
Beneficiary with respect to such forfeited amount.

 

(e)                                  If a Participant receives a Non-Scheduled
Withdrawal of any part of his Account, the Participant will be ineligible to
participate in the Plan for the next following Plan Year.

 

The Plan Administrator will be responsible for reviewing all requests for
Non-Scheduled Withdrawals and will have the sole and absolute authority and
discretion to approve or deny such requests in accordance with the terms of the
Plan.

 

5.5                               Financial Necessity Distributions.

 

(a)                                  Unforeseeable Emergency. Upon application
by the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Basic Deferrals, Bonus Deferrals
and/or Discretionary Deferrals credited to the Pre-2005 Account of a Participant
prior to his Termination of Employment in the event of an Unforeseeable
Emergency. Any such application will set forth the circumstances constituting
such Unforeseeable Emergency.

 

In addition to the deferrals specified in this Section 5.5(a), upon application
by the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Supplemental Deferrals credited to
the Pre-2005 Account of the Participant prior to his Termination of Employment
in the event of an Unforeseeable Emergency. Such application and payment will be
subject to the same conditions and limitations as a request for any other
payment of deferrals under this Section 5.5.

 

(b)                                  Foreseeable Emergency. Upon application by
the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Basic Deferrals, Bonus Deferrals
and/or Discretionary Deferrals credited to the Pre-2005 Account of a Participant
prior to his Termination of Employment in the event of an Foreseeable Emergency.
Any such application will set forth the circumstances constituting such
Foreseeable Emergency.

 

(c)                                  General Rules Regarding Financial Necessity
Distributions. The Plan Administrator may not direct payment of any Basic
Deferrals, Bonus Deferrals, Supplemental Deferrals, and/or Discretionary
Deferrals credited to the Pre-2005 Account of a Participant to the extent that
such an Emergency is or may be relieved (i) by reimbursement or compensation by
insurance or otherwise, or (ii) by cessation of Basic Deferrals, Bonus Deferrals
and/or Discretionary Deferrals under this Plan or the 2006 DCP for the next
following Plan Year. In the event that the Plan Administrator, in its sole and
absolute discretion, determines that such Emergency may be alleviated by such
cessation of deferrals under the Plan or the 2006 DCP for the next following
Plan Year, the Plan Administrator will deny such financial necessity
distribution and preclude the Participant from making Basic Deferrals, Bonus
Deferrals, RSU Deferrals (with respect to the 2006 DCP) and/or Discretionary
Deferral elections for the following Plan Year. Conversely, if the Plan
Administrator, in its sole and absolute discretion, determines that such
Emergency may not be alleviated by such cessation of

 

21

--------------------------------------------------------------------------------


 

Basic Deferrals, Bonus Deferrals, RSU Deferrals (with respect to the 2006 DCP)
and/or Discretionary Deferrals, it may approve such financial necessity
distribution. Any distribution from the Participant’s Pre-2005 Account under the
Plan due to Emergency will be permitted only to the extent necessary to satisfy
such Emergency, in the sole and absolute discretion of the Plan Administrator,
both with respect to the determination as to whether an Emergency exists and
also with respect to determination of the amount distributable. The Plan
Administrator may permit a financial necessity distribution under this
Section 5.5, but as a result the Participant will be ineligible to participate
in the Plan or the 2006 DCP for the next following Plan Year.

 

5.6                               Elective Distributions. A Participant
may elect to receive a distribution of amounts credited to his Pre-2005 Account
upon a determination by the Internal Revenue Service or a state taxing authority
of competent jurisdiction that amounts credited to such Account are subject to
inclusion in the gross income of such Participant or Beneficiary for federal or
state income tax purposes. Neither the PAC nor the Plan Administrator will have
any obligation to determine whether any such determination is or has been made
with respect to any Participant and will assume that no such determination has
been made until advised by the Participant, in writing, that such determination
has been made and that either such determination is final and binding, or that
obtaining judicial review of such determination is not reasonably likely to
result in a reversal of such determination or is economically prohibitive.

 

5.7                               Death of a Participant. If a Participant dies
while employed by the Employer, the Participant’s Pre-2005 Account balance will
be paid to the Participant’s Beneficiary in the manner elected by the
Participant.

 

In the event a terminated Participant dies while receiving installment payments
from his Pre-2005 Account, the remaining installments will be paid to the
Participant’s Beneficiary as such payments become due in accordance with
Section 5.1.

 

In the event a terminated Participant dies before receiving a lump sum payment
of his Pre-2005 Account or before he begins receiving installment payments from
such Account, the lump sum payment or installment payments will be paid to the
Participant’s Beneficiary as such payments become due in accordance with
Section 5.1.

 

5.8                               Disability of a Participant. In the event of
the Disability of the Participant, the Participant will be entitled to a
distribution of the Participant’s Pre-2005 Account balance in the manner elected
in advance by the Participant and, if applicable, in accordance with
Section 5.2.

 

5.9                               Change of Control. A Participant may, during a
Special Enrollment Period or an Open Enrollment Period, as applicable, file an
Election Form in which the Participant elects to receive a lump sum distribution
of his Pre-2005 Account balance in the event that a Change of Control, as
defined in Section 2.1(k), occurs. The Participant’s election with respect to a
distribution of his Pre-2005 Account in the event of a Change of Control must
have been in effect for twelve (12) months prior to the time of the Change of
Control. If elected, payment will be made as soon as practicable, but in any
event not more than six (6) months, after the occurrence of a Change of Control.

 

Notwithstanding any provision in this Plan to the contrary, to the extent that
any portion of the lump sum distribution is characterized as a parachute payment
within the meaning of Proposed Regulations section 1.280G-1 Q/A-24, or any
similar Regulations, then in

 

22

--------------------------------------------------------------------------------


 

no event will the present value of such parachute payment, when added to the
present value of all other parachute payments received as a result of a Change
of Control, exceed two hundred ninety-nine percent (299%) of the Participant’s
“base amount” as that term is defined in section 280G of the Code.

 

If a Participant has elected to receive a lump sum distribution of his Pre-2005
Account balance in the event of a Change of Control, a portion of which
distribution is characterized as a parachute payment, and such portion, when
added to the present value of all other parachute payments to be received as a
result of a Change of Control, exceeds an amount equal to two hundred
ninety-nine percent (299%) of the Participant’s base amount, then the
Participant may, within the thirty (30) day period following the Change in
Control, elect (a) to revoke the election made pursuant to this Section 5.9, or
(b) to receive in a lump sum distribution that portion of his Pre-2005 Account
balance which does not result in a parachute payment with the remainder being
distributed in accordance with the Participant’s election under Section 5.1.

 

5.10                        Withholding. Any taxes or other legally required
withholdings from Compensation and Bonus deferrals made prior to the Effective
Date and/or payments to Participants or Beneficiaries of their Pre-2005 Account
under the Plan will be deducted and withheld by the Employer, benefit provider
or funding agent as required pursuant to applicable law. To the extent amounts
are payable from a Participant’s Pre-2005 Account in Stock, the appropriate
number of shares of Stock may be withheld to satisfy such withholding
obligation. A Participant or Beneficiary will be provided with a tax withholding
election form for purposes of federal and state tax withholding, if applicable.

 

5.11                        Suspension of Benefits. If a Participant terminates
service and begins receiving installment distributions from his Pre-2005 Account
and such Participant is reemployed by the Employer, then such Participant’s
installment distributions will be suspended during the period of his
reemployment. Upon the Participant’s subsequent termination of service, such
installment distributions will recommence in the same form as they were being
paid before the reemployment.

 

--------------------------------------------------------------------------------

End of Article V

 

23

--------------------------------------------------------------------------------


 

ARTICLE VI
DISTRIBUTION OF BENEFITS – POST-2004 ACCOUNTS

 

6.1                               Termination Distribution Election. Subject to
Section 6.1(d) (regarding the 2006 DCP), at the time an Eligible Person first
becomes a Participant in the Plan on or after the Effective Date (i.e., elects
to make Compensation and Bonus Deferrals or is awarded a Discretionary
Contribution under the Plan), such Participant must elect the time and manner in
which his Post-2004 Account balance will be paid upon his Termination of
Employment, subject to the restrictions on the timing of such distribution to
Key Employees under Section 6.2. A Participant’s termination distribution
election, both as to the time of distribution and the manner of distribution,
will be irrevocable and will apply to all Post-2004 Deferrals made with respect
to that Participant under the Plan. Further, as provided in Section 6.3, a
Participant’s termination distribution election with respect to his Post-2004
Deferrals will supercede any Scheduled In-Service Withdrawal election made by
the Participant pursuant to Article IV.

 

(a)                                  Time of Distribution

 

A Participant may elect to receive a distribution of his Post-2004 Account upon
his Termination of Employment at any of the following times:

 

(i)                                     Subject to the six (6) month delay
applicable to Key Employees described in Section 6.2, as soon as practicable
after the Participant’s Termination of Employment;

 

(ii)                                  In the first January following the
Participant’s Termination of Employment; or

 

(iii)                               In the second January following the
Participant’s Termination of Employment.

 

A Participant who dies while an Employee or a Director, as applicable, will be
deemed to have incurred a Termination of Employment on the date of his death.

 

(b)                                  Manner of Distribution

 

The manner in which the Participant’s Post-2004 Account balance will be paid
depends on the amount of the Participant’s Post-2004 Account balance at the time
of his Termination of Employment.

 

(i)                                     Post-2004 Account balances of more than
one hundred thousand dollars ($100,000) may be paid in the form of a lump sum,
monthly or annual installments over a period of not less than one (1) nor more
than fifteen (15) years.

 

(ii)                                  Post-2004 Account balances of more than
ten thousand dollars ($10,000) but less than one hundred thousand dollars
($100,000) may be paid in the form of a lump sum or annual installments over a
period of not less than one (1) nor more than fifteen (15) years.

 

(iii)                               Post-2004 Account balances of less than ten
thousand dollars ($10,000) will automatically be paid in the form of a lump sum.

 

24

--------------------------------------------------------------------------------


 

Such lump sum or installments will be made in cash or in Stock, or in a
combination thereof, depending on the Participant’s investment crediting rates
as provided in Section 4.5. To the extent that installments will be made solely
in cash, such installments will be made on a monthly or annual basis, as
determined above. Installments of Stock or installments of cash and Stock will
be made on an annual basis, irrespective of the amount of the Participant’s
Post-2004 Account. If the Participant’s Post-2004 Account is paid in
installments, such Account will be revalued during the term of such installments
based on procedures established by the Plan Administrator.

 

(c)                                  Failure to Elect Distribution

 

In the event that a Participant fails to elect the manner in which his Post-2004
Account balance will be paid upon his Termination of Employment, such Account
balance will be paid in the form of a lump sum as soon as practicable following
the Participant’s Termination of Employment, subject to the six (6) month delay
applicable to Key Employees described in Section 6.2.

 

(d)                                  Special Rule for Participants in the 2006
DCP

 

As provided in Section 5.1(d) of the 2006 DCP, special distribution rules apply
to a Participant  in the Plan who is eligible to participate in the 2006 DCP:

 

(i)                                     2006 DCP Distribution Election Controls.
If a Participant enrolls in the 2006 DCP during the June 2005 Open Enrollment
Period, distribution of such Participant’s Post-2004 Account under the Plan will
be governed by the termination distribution election made by the Participant
under Section 5.1 or the 2006 DCP.

 

(ii)                                  Plan Election Controls. If a Participant
does not enroll in the 2006 DCP during the June 2005 Open Enrollment Period,
then such Participant’s Post-2004 Account under the Plan as well as any Employee
deferrals and Employer contributions made with respect to such Participant under
the 2006 DCP will be governed by the Participant’s termination distribution
election made under Section 6.1 of the Plan; subject to the requirement that
distribution of such Participant’s Post-2004 Account under the Plan and Employee
deferrals and Employer contributions made with respect to such Participant under
the 2006 DCP will be subject to the six (6) month delay applicable to Key
Employees described in Section 6.2.

 

(e)                                  Taxation of Distributions

 

All distributions from the Participant’s Post-2004 Account under the Plan will
be taxable as ordinary income when received and subject to appropriate
withholding of income taxes. In the case of distributions in Stock, the
appropriate number of shares of Stock may be withheld to satisfy such
withholding obligations pursuant to administrative procedures adopted by the
Plan Administrator.

 

6.2                               Termination Distributions to Key Employees.
Distributions under this Plan of amounts credited to a Participant’s Post-2004
Account that are payable to a Key Employee on account of a Termination of
Employment will be delayed for a period of six (6) months following such
Participant’s Termination of Employment. This six (6) month restriction will not
apply, or will cease to apply, with respect to a distribution of the

 

25

--------------------------------------------------------------------------------


 

Participant’s Post-2004 Account to the Participant’s Beneficiary by reason of
the death of the Participant.

 

6.3                               Scheduled In-Service Withdrawals. A
Participant who elects a Scheduled In-Service Withdrawal of Compensation and
Bonus Deferrals made on and after the Effective Date pursuant to Section 4.1 or
Section 4.2 may subsequently elect to delay such distribution for a period of at
least five (5) additional calendar years; provided, that such election is made
at least (12) twelve months prior to the date that such distribution would
otherwise be made. Further, in the event that a Participant elects a Scheduled
In-Service Withdrawal of Compensation and Bonus Deferrals made on and after the
Effective Date and incurs a Termination of Employment prior to the Scheduled
Withdrawal Date, the Participant’s In-Service Withdrawal election and
Compensation and Bonus Deferrals under Section 4.1 will be cancelled and the
Participant’s entire Post-2004 Account balance will be paid according to the
Participant’s termination distribution election as provided in Section 6.1.

 

6.4                               Unforeseeable Emergency. Upon application by
the Participant, the Plan Administrator, in its sole and absolute discretion,
may direct payment of all or a portion of the Participant’s Post-2004 Account
balance prior to his Termination of Employment and any Scheduled Withdrawal Date
in the event of an Unforeseeable Emergency. Any such application will set forth
the circumstances constituting such Unforeseeable Emergency. The Plan
Administrator will determine whether to grant an application for a distribution
on account of an Unforeseeable Emergency in accordance with guidance issued
pursuant to Section 409A of the Code.

 

A Participant who takes an Unforeseeable Emergency distribution pursuant to this
Section 6.4 (in the event that such Post-2004 Account balance is not transferred
to and administered under the 2006 DCP Plan) will have his Compensation and
Bonus Deferrals and RSU Deferrals under 2006 DCP suspended for the remainder of
the Plan Year in which such Unforeseeable Emergency distribution occurs. In
addition, such Participant will be ineligible to participate in the 2006 DCP for
purposes of making Compensation and Bonus Deferrals and RSU Deferrals and
receiving a Matching Contribution for the Plan Year following the year in which
such distribution occurs.

 

6.5                               Death of a Participant. If a Participant dies
while employed by the Employer, the Participant’s Post-2004 Account balance will
be paid to the Participant’s Beneficiary in the manner elected (or deemed
elected) by the Participant pursuant to Section 6.1; provided, that the six
(6) month restriction on distributions to Key Employees under Section 6.2 will
not apply.

 

In the event a terminated Participant dies while receiving installment payments
from his Post-2004 Account, the remaining installments will be paid to the
Participant’s Beneficiary as such payments become due in accordance with
Section 5.1.

 

In the event a terminated Participant dies before receiving his lump sum payment
from his Post-2004 Account or before he begins receiving installment payments
from his Post-2004 Account, the lump sum payment or installment payments will be
paid to the Participant’s Beneficiary as such payments become due in accordance
with Section 6.1; provided, that the six (6) month restriction on distributions
to Key Employees under Section 6.2 will not apply.

 

6.6                               Withholding. Any taxes or other legally
required withholdings from Compensation and Bonus Deferrals made on and after
the Effective Date, termination distributions,

 

26

--------------------------------------------------------------------------------


 

Scheduled In-Service Withdrawal payments and Unforeseeable Emergency
distributions of a Participant’s Post-2004 Account made to Participants or
Beneficiaries under the Plan will be deducted and withheld by the Employer,
benefit provider or funding agent as required pursuant to applicable law. To the
extent amounts are payable from the Participant’s Post-2004 Account in Stock,
the appropriate number of shares of Stock may be sold to satisfy such
withholding obligation. A Participant or Beneficiary will be provided with a tax
withholding election form for purposes of federal and state tax withholding, if
applicable.

 

6.7                               Impact of Reemployment on Benefits. If a
Participant incurs a Termination of Employment and begins receiving, or is
scheduled to receive, installment payments from his Post-2004 Account and such
Participant is reemployed by the Employer, then such Participant’s installment
payments will continue or commence as scheduled during the period of his
reemployment.

 

--------------------------------------------------------------------------------

End of Article VI

 

27

--------------------------------------------------------------------------------


 

ARTICLE VII
PAYMENT LIMITATIONS

 

7.1                               Spousal Claims.

 

(a)                                  Pre-2005 Accounts. In the event that an
Alternate Payee is entitled to all or a portion of a Participant’s Pre-2005
Account pursuant to the terms of a DRO, such Alternate Payee will have the
following distribution rights with respect to such Participant’s Pre-2005
Account to the extent set forth pursuant to the terms of the DRO:

 

(i)                                     payment of benefit in a lump sum, in
cash or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.4 and the terms of the DRO, as soon as practicable
following the acceptance of the DRO by the Plan Administrator;

 

(ii)                                  payment of benefit in a lump sum in cash
or Stock, based on the Participant’s investment crediting rates under the Plan
as provided in Section 4.4 and the terms of the DRO, in the first
January following, or in the second January following, but not later than the
second January following, the acceptance of the DRO by the Plan Administrator;

 

(iii)                               payment of benefit in substantially equal
installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one nor more than fifteen (15) years from
the date the DRO is accepted by the Plan Administrator, but only if the
Alternate Payee has a Pre-2005 Account balance in excess of one hundred thousand
dollars ($100,000); and

 

(iv)                              payment of benefit in substantially equal
installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one nor more than fifteen (15) years
beginning the first January following, or the second January following, the date
the DRO is accepted by the Plan Administrator, but only if the Alternate Payee
has a Pre-2005 Account balance in excess of one hundred thousand dollars
($100,000).

 

To the extent that installments will be made solely in cash, such installments
will be made on a monthly basis. Installments of Stock or installments of cash
and Stock will be made on an annual basis.

 

An Alternate Payee who desires to elect any of the distributions described in
subsections (ii), (iii) or (iv) above, must complete and deliver to the Plan
Administrator all required forms and make such election within thirty (30) days
from the date the Alternate Payee is notified that the DRO has been accepted.
Any Alternate Payee who does not complete and deliver to the Plan Administrator
all required forms and/or whose DRO does not provide for any of the
distributions described in subsections (ii), (iii) or (iv) above will receive
his portion of the Participant’s Pre-2005 Account awarded to him under the DRO
in a lump sum according to subsection (i) above.

 

28

--------------------------------------------------------------------------------


 

(b)                                 Post-2004 Accounts. In the event that an
Alternate Payee is entitled to all or a portion of a Participant’s Post-2004
Account pursuant to the terms of a DRO, such Alternate Payee will have the
following distribution rights with respect to such Participant’s Post-2004
Account to the extent set forth pursuant to the terms of the DRO:

 

(i)                                     payment of benefits in a lump sum, in
cash or Stock, based on the Participant’s investment crediting rates under the
Plan as provided in Section 4.4 and the terms of the DRO, as soon as practicable
following the acceptance of the DRO by the Plan Administrator;

 

(ii)                                  payment of benefits in a lump sum in cash
or Stock, based on the Participant’s investment crediting rates under the Plan
as provided in Section 4.4 and the terms of the DRO, in the first
January following, or in the second January following, but not later than the
second January following, the acceptance of the DRO by the Plan Administrator;

 

(iii)                               payment of benefits in substantially equal
annual or monthly installments, in cash and/or Stock, based on the Participant’s
investment crediting rates under the Plan as provided in Section 4.4 and the
terms of the DRO, over a period of not less than one (1) nor more than fifteen
(15) years from the date the DRO is accepted by the Plan Administrator, but only
if the Alternate Payee has a Post-2004 Account balance in excess of one hundred
thousand dollars ($100,000);

 

(iv)                              payment of benefits in substantially equal
annual or monthly installments, in cash and/or Stock, based on the Participant’s
investment crediting rates under the Plan as provided in Section 4.4 and the
terms of the DRO, over a period of not less than one (1) nor more than fifteen
(15) years beginning the first January following, or the second
January following, the date the DRO is accepted by the Plan Administrator, but
only if the Alternate Payee has a Post-2004 Account balance in excess of one
hundred thousand dollars ($100,000);

 

(v)                                 payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one (1) nor more than fifteen (15) years
from the date the DRO is accepted by the Plan Administrator, but only if the
Alternate Payee has a Post-2004 Account balance in excess of ten thousand
dollars ($10,000) and less than one hundred thousand dollars ($100,000); and

 

(vi)                              payment of benefits in substantially equal
annual installments, in cash and/or Stock, based on the Participant’s investment
crediting rates under the Plan as provided in Section 4.4 and the terms of the
DRO, over a period of not less than one (1) nor more than fifteen (15) years
beginning the first January following, or the second January following, the date
the DRO is accepted by the Plan Administrator, but only if the Alternate Payee
has a Post-2004 Account balance in excess of ten thousand dollars ($10,000) and
less than one hundred thousand dollars ($100,000).

 

29

--------------------------------------------------------------------------------


 

To the extent that installments will be made solely in cash, such installments
will be made on a monthly or annual basis, as determined above. Installments of
Stock or installments of cash and Stock will be made on an annual basis,
irrespective of the amount of the Alternate Payee’s Post-2004 Account.

 

An Alternate Payee with respect to a DRO that provides for any of the
distributions described in subsections (ii), (iii), (iv), (v) or (vi) above,
must complete and deliver to the Plan Administrator all required forms within
thirty (30) days from the date the Alternate Payee is notified by the Plan
Administrator that the DRO has been accepted. Any Alternate Payee who does not
complete and deliver to the Plan Administrator all required forms and/or whose
DRO does not provide for any of the distributions described in subsections (ii),
(iii), (iv), (v) or (vi) above will receive his portion of the Participant’s
Post-2004 Account awarded to him under the DRO in a lump sum according to
subsection (i) above.

 

(c)                                  Any taxes or other legally required
withholdings from payments to such Alternate Payee will be deducted and withheld
by the Employer, benefit provider or funding agent. To the extent amounts are
payable under this Plan in Stock, the appropriate number of shares of Stock
may be sold to satisfy such withholding obligation. The Alternate Payee will be
provided with a tax withholding election form for purposes of federal and state
tax withholding, if applicable.

 

(d)                                 The Plan Administrator will have sole and
absolute discretion to determine whether a judgment, decree or order is a DRO,
to determine whether a DRO will be accepted for purposes of this Section 7.1 and
to make interpretations under this Section 7.1, including determining who is to
receive benefits, all calculations of benefits and determinations of the form of
such benefits, and the amount of taxes to be withheld. The decisions of the Plan
Administrator will be binding on all parties with an interest.

 

(e)                                  Any benefits payable to an Alternate Payee
pursuant to the terms of a DRO will be subject to all provisions and
restrictions of the Plan and any dispute regarding such benefits will be
resolved pursuant to the Plan claims procedure in Article IX.

 

7.2                               Legal Disability. If a person entitled to any
payment under this Plan is, in the sole judgment of the Plan Administrator,
under a legal disability, or otherwise is unable to apply such payment to his
own interest and advantage, the Plan Administrator, in the exercise of its
discretion, may direct the Employer or payor of the benefit to make any such
payment in any one or more of the following ways:

 

(a)                                  Directly to such person;

 

(b)                                 To his legal guardian or conservator; or

 

(c)                                  To his spouse or to any person charged with
the duty of his support, to be expended for his benefit and/or that of his
dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator reverses its
decision due to changed circumstances.

 

7.3                               Assignment. Except as provided in Section 7.1,
no Participant or Beneficiary will have any right to assign, pledge, transfer,
convey, hypothecate, anticipate or in any way

 

30

--------------------------------------------------------------------------------


 

create a lien on any amounts payable under this Plan. No amounts payable under
this Plan will be subject to assignment or transfer or otherwise be alienable,
either by voluntary or involuntary act, or by operation of law, or subject to
attachment, execution, garnishment, sequestration or other seizure under any
legal, equitable or other process, or be liable in any way for the debts or
defaults of Participants and their Beneficiaries.

 

--------------------------------------------------------------------------------

End of Article VII

 

31

--------------------------------------------------------------------------------


 

ARTICLE VIII
FUNDING

 

8.1                               Funding. Benefits under this Plan will be
funded solely by the Employer. Benefits under this Plan will constitute an
unfunded general obligation of the Employer, but the Employer may create
reserves, funds and/or provide for amounts to be held in trust to fund such
benefits on its behalf. Payment of benefits may be made by the Employer, any
trust established by the Employer or through a service or benefit provider to
the Employer or such trust.

 

8.2                               Creditor Status. Participants and their
Beneficiaries will be general unsecured creditors of their respective Employer
with respect to the payment of any benefit under this Plan, unless such benefits
are provided under a contract of insurance or an annuity contract that has been
delivered to Participants, in which case Participants and their Beneficiaries
will look to the insurance carrier or annuity provider for payment, and not to
the Employer. The Employer’s obligation for such benefit will be discharged by
the purchase and delivery of such annuity or insurance contract.

 

--------------------------------------------------------------------------------

End of Article VIII

 

32

--------------------------------------------------------------------------------


 

ARTICLE IX
ADMINISTRATION

 

9.1                               The PAC. The overall administration of the
Plan will be the responsibility of the PAC.

 

9.2                               Powers of PAC. The PAC will have sole and
absolute discretion regarding the exercise of its powers and duties under this
Plan. In order to effectuate the purposes of the Plan, the PAC will have the
following powers and duties:

 

(a)                                  To appoint the Plan Administrator;

 

(b)                                 To review and render decisions respecting a
denial of a claim for benefits under the Plan;

 

(c)                                  To construe the Plan and to make equitable
adjustments for any mistakes or errors made in the administration of the Plan;
and

 

(d)                                 To determine and resolve, in its sole and
absolute discretion, all questions relating to the administration of the Plan
and the trust established to secure the assets of the Plan (i) when differences
of opinion arise between the Company, an Affiliate, the Plan Administrator, the
Trustee, a Participant, or any of them, and (ii) whenever it is deemed advisable
to determine such questions in order to promote the uniform and
nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

9.3                               Appointment of Plan Administrator. The PAC
will appoint the Plan Administrator, who will have the responsibility and duty
to administer the Plan on a daily basis. The PAC may remove the Plan
Administrator with or without cause at any time. The Plan Administrator
may resign upon written notice to the PAC.

 

9.4                               Duties of Plan Administrator. The Plan
Administrator will have sole and absolute discretion regarding the exercise of
its powers and duties under this Plan. The Plan Administrator will have the
following powers and duties:

 

(a)                                  To direct the administration of the Plan in
accordance with the provisions herein set forth;

 

(b)                                 To adopt rules of procedure and regulations
necessary for the administration of the Plan, provided such rules are not
inconsistent with the terms of the Plan;

 

(c)                                  To determine all questions with regard to
rights of Employees, Participants, and Beneficiaries under the Plan including,
but not limited to, questions involving eligibility of an Employee to
participate in the Plan and the value of a Participant’s Accounts;

 

(d)                                 To enforce the terms of the Plan and any
rules and regulations adopted by the PAC;

 

(e)                                  To review and render decisions respecting a
claim for a benefit under the Plan;

 

33

--------------------------------------------------------------------------------


 

(f)                                    To furnish the Employer with information
that the Employer may require for tax or other purposes;

 

(g)                                 To engage the service of counsel (who may,
if appropriate, be counsel for the Employer), actuaries, and agents whom it
may deem advisable to assist it with the performance of its duties;

 

(h)                                 To prescribe procedures to be followed by
Participants in obtaining benefits;

 

(i)                                     To receive from the Employer and from
Participants such information as is necessary for the proper administration of
the Plan;

 

(j)                                     To establish and maintain, or cause to
be maintained, the individual Accounts described in Section 4.3;

 

(k)                                  To create and maintain such records and
forms as are required for the efficient administration of the Plan;

 

(l)                                     To make all determinations and
computations concerning the benefits, credits and debits to which any
Participant, or other Beneficiary, is entitled under the Plan;

 

(m)                               To give the Trustee of the trust established
to serve as a source of funds under the Plan specific directions in writing with
respect to:

 

(i)                                     making distribution payments, giving the
names of the payees, specifying the amounts to be paid and the time or times
when payments will be made; and

 

(ii)                                  making any other payments which the
Trustee is not by the terms of the trust agreement authorized to make without a
direction in writing by the Plan Administrator;

 

(n)                                 To comply with all applicable lawful
reporting and disclosure requirements of the Act;

 

(o)                                 To comply (or transfer responsibility for
compliance to the Trustee) with all applicable federal income tax withholding
requirements for benefit distributions; and

 

(p)                                 To construe the Plan, in its sole and
absolute discretion, and make equitable adjustments for any errors made in the
administration of the Plan.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

9.5                               Indemnification of PAC and Plan Administrator.
To the extent not covered by insurance, or if there is a failure to provide full
insurance coverage for any reason, and to the extent permissible under corporate
by-laws and other applicable laws and regulations, the Employer agrees to hold
harmless and indemnify the PAC and Plan Administrator against any and all claims
and causes of action by or on behalf of any and

 

34

--------------------------------------------------------------------------------


 

all parties whomsoever, and all losses therefrom, including, without limitation,
costs of defense and reasonable attorneys’ fees, based upon or arising out of
any act or omission relating to or in connection with the Plan other than losses
resulting from the PAC’s, or any such person’s commission of fraud or willful
misconduct.

 

9.6                               Claims for Benefits.

 

(a)                                  Initial Claim. In the event that an
Employee, Eligible Person, Participant or his Beneficiary claims to be eligible
for benefits, or claims any rights under this Plan, such claimant must complete
and submit such claim forms and supporting documentation as will be required by
the Plan Administrator, in its sole and absolute discretion. Likewise, any
Participant or Beneficiary who feels unfairly treated as a result of the
administration of the Plan, must file a written claim, setting forth the basis
of the claim, with the Plan Administrator. In connection with the determination
of a claim, or in connection with review of a denied claim, the claimant
may examine this Plan, and any other pertinent documents generally available to
Participants that are specifically related to the claim.

 

A written notice of the disposition of any such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(b)                                  Request for Review. Within ninety (90) days
after receiving written notice of the Plan Administrator’s disposition of the
claim, the claimant may file with the PAC a written request for review of his
claim. In connection with the request for review, the claimant will be entitled
to be represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within ninety (90)
days after receiving written notice of the Plan Administrator’s disposition of
the claim, the claimant will be deemed to have accepted the Plan Administrator’s
written disposition, unless the claimant was physically or mentally
incapacitated so as to be unable to request review within the ninety (90)-day
period.

 

(c)                                  Decision on Review. After receipt by the
PAC of a written application for review of his claim, the PAC will review the
claim taking into account all comments, documents, records and other information
submitted by the claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The PAC will
notify the claimant of its decision by delivery or by certified or registered
mail to his last known address. A decision on review of the claim will be made
by the PAC at its next meeting following receipt of the written request for
review. If no meeting of the PAC is scheduled within forty-five

 

35

--------------------------------------------------------------------------------


 

(45) days of receipt of the written request for review, then the PAC will hold a
special meeting to review such written request for review within such forty-five
(45)-day period. If special circumstances require an extension of the forty-five
(45)-day period, the PAC will so notify the claimant and a decision will be
rendered within ninety (90) days of receipt of the request for review. In any
event, if a claim is not determined by the PAC within ninety (90) days of
receipt of written submission for review, it will be deemed to be denied.

 

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

9.7                               Arbitration. In the event the claims review
procedure described in Section 9.6 of the Plan does not result in an outcome
thought by the claimant to be in accordance with the Plan document, he
may appeal to a third party neutral arbitrator. The claimant must appeal to an
arbitrator within sixty (60) days after receiving the PAC’s denial or deemed
denial of his request for review and before bringing suit in court.

 

The arbitrator will be mutually selected by the Participant and the PAC from a
list of arbitrators provided by the American Arbitration Association (“AAA”). If
the parties are unable to agree on the selection of an arbitrator within ten
(10) days of receiving the list from the AAA, the AAA will appoint an
arbitrator. The arbitrator’s review will be limited to interpretation of the
Plan document in the context of the particular facts involved. The claimant, the
PAC and the Employer agree to accept the award of the arbitrator as binding, and
all exercises of power by the arbitrator hereunder will be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. The costs of arbitration will be paid by the
Employer; the costs of legal representation for the claimant or witness costs
for the claimant will be borne by the claimant; provided, that, as part of his
award, the Arbitrator may require the Employer to reimburse the claimant for all
or a portion of such amounts.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

9.8                               Receipt and Release of Necessary Information.
In implementing the terms of this Plan, the PAC and Plan Administrator, as
applicable, may, without the consent of or notice to any person, release to or
obtain from any other insuring entity or other organization or person any
information, with respect to any person, which the PAC or Plan Administrator
deems to be necessary for such purposes. Any Participant or Beneficiary claiming
benefits under this Plan will furnish to the PAC or Plan

 

36

--------------------------------------------------------------------------------


 

Administrator, as applicable, such information as may be necessary to determine
eligibility for and amount of benefit, as a condition of claiming and receiving
such benefit.

 

9.9                               Overpayment and Underpayment of Benefits. The
Plan Administrator may adopt, in its sole and absolute discretion, whatever
rules, procedures and accounting practices are appropriate in providing for the
collection of any overpayment of benefits. If a Participant or Beneficiary
receives an underpayment of benefits, the Plan Administrator will direct that
payment be made as soon as practicable to make up for the underpayment. If an
overpayment is made to a Participant or Beneficiary, for whatever reason, the
Plan Administrator may, in its sole and absolute discretion, withhold payment of
any further benefits under the Plan until the overpayment has been collected or
may require repayment of benefits paid under this Plan without regard to further
benefits to which the Participant or Beneficiary may be entitled.

 

--------------------------------------------------------------------------------

End of Article IX

 

37

--------------------------------------------------------------------------------


 

ARTICLE X
OTHER BENEFIT PLANS OF THE COMPANY

 

10.1                        Other Plans. Nothing contained in this Plan will
prevent a Participant prior to his death, or a Participant’s spouse or other
Beneficiary after such Participant’s death, from receiving, in addition to any
payments provided for under this Plan, any payments provided for under any other
plan or benefit program of the Employer, or which would otherwise be payable or
distributable to him, his surviving spouse or Beneficiary under any plan or
policy of the Employer or otherwise. Nothing in this Plan will be construed as
preventing the Company or any of its Affiliates from establishing any other or
different plans providing for current or deferred compensation for employees
and/or Directors. Unless otherwise specifically provided in any plan of the
Company intended to “qualify” under section 401 of the Code, Compensation and
Bonus Deferrals made under this Plan will constitute earnings or compensation
for purposes of determining contributions or benefits under such qualified plan.

 

--------------------------------------------------------------------------------

End of Article X

 

38

--------------------------------------------------------------------------------


 

ARTICLE XI
AMENDMENT AND TERMINATION OF THE PLAN

11.1                        Continuation. The Company intends to continue this
Plan indefinitely, but nevertheless assumes no contractual obligation beyond the
promise to pay the benefits described in this Plan.

 

11.2                        Amendment of Plan. The Company, through an action of
the Compensation Committee, reserves the right in its sole and absolute
discretion to amend this Plan in any respect at any time.

 

11.3                        Termination of Plan. The Company, through an action
of the Compensation Committee, may terminate or suspend this Plan in whole or in
part at any time, provided that no such termination or suspension will deprive a
Participant, or person claiming benefits under this Plan through a Participant,
of any amount credited to his Accounts under this Plan up to the date of
suspension or termination, except as required by applicable law and pursuant to
the valuation of such Accounts pursuant to Section 4.4. Notwithstanding any
provision of this Plan to the contrary, upon the complete termination of the
Plan, the Compensation Committee, in its sole and absolute discretion,
may direct that the Plan Administrator treat each Participant as having incurred
a Termination of Employment and to commence the distribution of each such
Participant’s Account to him or his Beneficiary, as applicable, in the
form elected (or deemed elected) by such Participant pursuant to Section 5.1 or
Section 6.1 to the extent that with respect to Post-2004 Deferrals the
commencement of such distribution will not violate section 409A of the Code.

 

11.4                        Termination of Affiliate’s Participation. An
Affiliate may terminate its participation in the Plan at any time by an action
of its governing body and providing written notice to the Company. Likewise, the
Company may terminate an Affiliate’s participation in the Plan at any time by an
action of the Compensation Committee and providing written notice to the
Affiliate. The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the PAC can administratively implement such termination. In the event that
an Affiliate’s participation in the Plan is terminated, each Participant
employed by such Affiliate will continue to participate in the Plan as an
inactive Participant and will be entitled to a distribution of his entire
Account or a portion thereof upon the earlier of his Scheduled Withdrawal Date,
if any, or his Termination of Employment, in the form elected (or deemed
elected) by such Participant pursuant to Section 5.1 or Section 6.1, as
applicable.

 

--------------------------------------------------------------------------------

End of Article XI

 

39

--------------------------------------------------------------------------------


 

ARTICLE XII
MISCELLANEOUS

 

12.1                        No Reduction of Employer Rights. Nothing contained
in this Plan will be construed as a contract of employment between the Employer
and an Employee, or as a right of any Employee to continue in the employment of
the Employer, or as a limitation of the right of the Employer to discharge any
of its Employees, with or without cause or as a right of any Director to be
renominated to serve as a Director.

 

12.2                        Provisions Binding. All of the provisions of this
Plan will be binding upon all persons who will be entitled to any benefit
hereunder, their heirs and personal representatives.

 

--------------------------------------------------------------------------------

End of Article XII

 

40

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this amended and restated Plan has been executed on this
14th day of February, 2006, effective as of January 1, 2005, except as
specifically provided otherwise herein.

 

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

/s/ Debra L. Andonie-Wall

 

 

 

 

 

 

Debra L. Andonie-Wall

 

 

Senior Director, Compensation and HRIS

 

41

--------------------------------------------------------------------------------


 

EXHIBIT A(1)

 

LIMITS ON ELIGIBILITY AND PARTICIPATION

 

Section 3.1 of the Seventh Amended and Restated Tenet 2001 Deferred Compensation
Plan (the “Plan”) provides the Pension Administration Committee (“PAC”) with the
authority to limit the classification of employees of Tenet Healthcare
Corporation or its participating affiliates (collectively the “Employer”)
eligible to participate in the Plan at any time and states that any such
limitation will be set forth in this Exhibit A.

 

--------------------------------------------------------------------------------

(1) This Exhibit A may be updated from time to time without the need for a
formal amendment to the DCP.

 

42

--------------------------------------------------------------------------------